Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in reply to Applicants’ correspondence of 04/12/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of the particular species that are:  ARMC10 (relevant to claim 9-11) and the NAPEPLD gene (i.e.:  DNA), in the reply filed on 09/29/2021 is acknowledged.
In light of the Examiner’s search and analysis of the elected species, the requirement as set forth in the papers of 06/30/2021 are is withdrawn.

Withdrawn Objection to the Specification 
Failure to Comply with Sequence Rules
The Objection to the specification, as set forth on page 2 of the Office Action of 12/13/2021 is withdrawn in light of the amendments to the specification provided by Applicants in the papers of 04/12/2022.   

Withdrawn Duplicate Claims Warning
The warning regarding claims 6 and 8 for issues related to duplicate claims, as set forth on page 3 of the Office Action of 12/13/2022, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 4-5 of the Office Action of 12/13/2021, are withdrawn in light of the amendments to the claims 

Claim Rejections - 35 USC § 112 – Written Description
Maintained in Part
Claims 1, 3, 4, 14-25, 29-30 and 32-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant rejection is relevant to several aspects of the claimed methods.
The claims rejected claims are generically drawn to detection of a copy number variation that is SEQ ID NO:  701 (as recited in claim 1) or 702 (as recited in claim 30) or the complement thereof.  The rejected claims encompass any type of CNV (i.e.:  gain or loss) of the recited structures.  Further, the detected genetic variations have an implied association as recited in the claims where they are detected in a sample from a human subject that “has Autism Spectrum Disorder (ASD)”.  But the specification does not teach the detection of such a broad variety of genetic alterations in the relevant subjects.  The specification provides an example (p.423) of detecting copy number variations in ASD subjects using an Agilent CGH array that provides an analysis of the boundaries of gains or losses in genomic DNA.  In the instant case the specification provides, relevant to the claims, two particular CNVs, that are a gain of the sequence set forth in SEQ ID NO:  701 or 702 (e.g.:  Table 1, p.99).  The specification does not provide any particular CNVs that are a loss of the particular sequences, as encompassed by the claims. 
While it is noted that the specification teaches the general methodology of detecting CNV in the genome, possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

This rejection is further relevant to the claims as they are directed to functional ramifications of the detected variations (e.g.:  claim 3 and claim 32) where the specification does not in fact show any functional effects of the detected variations disclosed in Table 1. 

Thus while the specification as originally filed provides for detecting a genetic variation wherein the genetic variation is a CNV, wherein the CNV is a gain consisting of SEQ ID NO: 701 or 702, the specification does not provide an adequate written description of the broad subject matter encompassed by the rejected claims.

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 112 as directed to subject matter that is not adequately described by the Application as originally filed.  Applicants have argued that the claims are amended to recite particular sequences (i.e.:  SEQ ID NO:  701 and 702) that are the claimed copy number variations.  The argument is not persuasive because, as set forth in the rejection as maintained above, the application provides particularly for CNVs that are gains of SEQ ID NO:  701 or 702, and there is no teaching that any loss of the required sequences is found in ASD subjects, as encompassed by the rejected claims.  Additionally it is noted that claims 3 and 32 address a role of the recited CNV in the loss of function of the NAPLED gene, and there is no teaching in the specification to particular support this role.

Withdrawn Claim Rejections - 35 USC § 102 and 103
The rejections of claims under pre-AIA  35 U.S.C. 102(b), and pre-AIA  35 U.S.C. 103(a) as being unpatentable over the cited prior art is withdrawn light of the amendments to the claims to be directed specifically to detection of CNVs that are the sequences set forth in SEQ ID NO:  701 and 702. 
 
Conclusion
Claims 1, 3, 4, 14-25, 29, 30, and 32-43 are rejected as set forth in this Office Action. 
Claims 2 and 31 (i.e.:  dependent claims specifying that the CNV is a gain) are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634